Citation Nr: 0832533	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 1008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO; 
a transcript of the hearing is of record.


FINDING OF FACT

1.  Asthma was not noted on the veteran's entrance 
examination.

2.  Clear and unmistakable evidence is not of record to show 
that the veteran's asthma preexisted military service. 

3.  The competent evidence of record indicates that the 
veteran's asthma manifested in service.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a service connection claim for asthma in 
September 2002.  The RO denied the claim, because it 
determined that it was a pre-existing condition and there was 
no evidence of a permanent increase in severity of the 
condition.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for 
asthma, the Board must first determine whether the veteran 
currently has that disability.  A May 2007 VA examination 
provided a diagnosis of asthma.  Accordingly, the medical 
evidence shows that the veteran has the claimed disability.

As the evidence suggests that the veteran had asthma in 
childhood, the Board must initially determine whether the 
veteran's asthma preexisted enlistment into active service.  
When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  On 
the other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports" and that '[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).  In this case, there is no notation on the 
February 1967 entrance exam report of asthma or any symptoms 
related thereto.  As a result, the veteran is presumed sound 
upon entrance into military service.

If the veteran is presumed sound upon entrance, the burden 
falls on VA to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability was 
both preexisting and not aggravated by service.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition. 38 U.S.C.A. § 1153 
(2006).  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

The primary evidence with respect to the veteran's asthma 
predating service comes from a service Medical Board report, 
which noted that the history provided by the veteran a review 
of the veteran's health heath records indicate that that he 
had moderately severe asthma from age 4 to 11.  This evidence 
does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness, since the 
veteran is not competent to diagnose asthma.  Although the 
Medical Board stated it reviewed the veteran's health records 
that is still not enough to meet such a high standard of 
evidentiary proof, because there are no pre-service medical 
records in the file showing such a diagnosis.  

As the presumption of soundness applies to the veteran's 
claim of entitlement to service connection for asthma, the 
analysis turns to whether the evidence of record establishes 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service.  38 U.S.C.A. §§ 1110

The Board acknowledges that under VA regulations, diseases of 
allergic etiology, including bronchial asthma and urticaria, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  38 C.F.R. § 
3.380.  The determination of service incurrence or 
aggravation must be on the whole evidentiary showing.  Id.

Although the veteran's entrance examination was silent as to 
asthma or any other respiratory disorder, his service 
treatment records clearly document a diagnosis of and 
treatment for asthma.  The service medical records show that 
the veteran was treated for asthma in a U.S. Naval Hospital 
in Yokosuka, Japan in February 1968 after he was transported 
from Vietnam.  The treatment records provide a diagnosis of 
asthma and a recommendation from the physician that the 
veteran be air evacuated to the continental United States for 
further evaluation due to the veteran's history of asthma and 
significant dyspnea to the point of being unable to do his 
job or talk.  In April 1968, the veteran's case was reviewed 
by the Medical Board, which determined that the diagnosis of 
bronchial asthma was appropriate and the veteran should be 
discharged because of that condition.  Thus, the evidence 
clearly shows that the veteran's asthma occurred during 
military service.  

A February 2007 VA examiner provided the opinion that it is 
not as likely as not that the veteran's asthma is due to fire 
in Vietnam.  The examiner's rationale for his opinion was 
based on the veteran's statements that he had a history of 
childhood asthma and the assessment by the Medical Board in 
April 1968.   While the examiner is certainly competent to 
offer a medical opinion, his statement is based on a 
recitation of the veteran's statements, which are not 
competent evidence, and the medical board opinion based upon 
the Medical Board examination, which, as discussed above, is 
not sufficient to show that the veteran's asthma preexisted 
service.  Accordingly, the Board has determined that the 
opinion has no probative value.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].

Overall, the Board has reviewed the evidence of record and it 
concludes that the veteran's current asthma was manifested in 
service.  The Board finds it persuasive that the service 
medical records do not reveal any complaints or treatment 
until February 1968 when the veteran was engaged in combat 
and he was discharged for that disability.  In addition, the 
veteran stated at the August 2008 Board hearing that he has 
had to use inhalers and Primatene mist and tablets to assist 
in his breathing ever since service.  

Based on the foregoing, the Board has determined that the 
evidence is at least in equipoise.  Resolving all reasonable 
doubt in favor of the veteran, entitlement to service 
connection for asthma is warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for asthma is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


